        Case 1:20-cr-00056-PAC Document 60
                                        59 Filed 02/18/21
                                                 02/17/21 Page 1 of 2




                            Michael D. Horn
                                 Counselor-at-Law
                          31-19 Newtown Ave., Suite 500
                                Astoria, NY 11102
                           Michael@MichaelDHorn.com


                                                    February 17, 2021

Via ECF Only
Honorable Paul Crotty                                  2/18/2021
United States District Court Judge                     The motion schedule is
United States District Court                           extended to February 26,
Southern District of New York                          2021. Time will be
500 Pearl Street                                       excluded.SO ORDERED.
New York, NY. 10007

      Re:     U.S. v. Zhen, et. Al.
              Case 20-cr-56(PAC)

Your Honor,

       My office represents Mr. Guzman, a defendant in the above referenced
matter. The Government conveyed a new offer to my client and the other
defendants. These new offers have been made available until February 25, 2021.
I write on behalf of my client, as well as counsel for the three other defendants, to
respectfully request an extension of time to extend the schedule to file the
defense motions until February 26, 2021. All defense counsel and the counsel for
the Government have conferred and agree to the proposed extension.
       As a caveat, Mr. Russo (counsel to Mr. Hernandez) was discharged from the
hospital yesterday and is still suffering the effects and limitations derived from his
battle with COVID-19. His ability to participate during this timeframe remains
questionable.
        Case 1:20-cr-00056-PAC Document 60
                                        59 Filed 02/18/21
                                                 02/17/21 Page 2 of 2




      Counsel further agrees and requests that time, pursuant to the Speedy Trial
Act, be excluded until the adjourned conference date set by the Court. The
Court’s consideration of this request is respectfully appreciated. Thank you.

                                           Yours truly,

                                           Michael D. Horn.
                                           Michael D. Horn, Esq.
                                           Counsel for the Guzman-Martinez
                                           31-19 Newtown Ave, #500
                                           Astoria, NY 11102
                                           (718) 777-7717

cc:   AUSA Aline Flodr (via ECF)
      All Defense Counsel (via ECF)
